Norton, J. —
-The only question involved in this appeal is,’ whether or not the action of the circuit court in sustaining a demurrer to plaintiff’s petition was proper or not. Plaintiff, by his petition, seeks to vacate and set aside a judgment, rendered by the Greene county circuit court, in February, 1863, against one Charles Carlton, on the ground that it was fraudulently obtained; and also seeks to have divested the title of defendants Howell and Wade, acquired by reason of a sale of said Carlton’s land, made in February, 1863, by virtue of an execution which issued on said judgment. It appears, on the face of the petition, that the right of action set up therein, to have said judgment vacated, accrued in February, 1863, and that this suit was not commenced till in May, 1883, more than twenty years having elapsed since the accrual of the right of action and the institution of the suit. The demurrer was properly sustained for that cause, if for no other, no *346reason or excuse whatever being alleged in the petition why the action was not commenced within the time prescribed by the statute for bringing the suit. Kelly v. Hurt, 61 Mo. 463.
Judgment affirmed.
All concur.